

115 HR 4368 IH: To amend the Small Business Act to require that community development block grant funds provided for the same purpose as assistance under certain disaster relief programs of the Small Business Act be used to repay such assistance, and for other purposes.
U.S. House of Representatives
2017-11-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 4368IN THE HOUSE OF REPRESENTATIVESNovember 9, 2017Ms. Velázquez introduced the following bill; which was referred to the Committee on Small Business, and in addition to the Committee on Financial Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the Small Business Act to require that community development block grant funds provided
			 for the same purpose as assistance under certain disaster relief programs
			 of the Small Business Act be used to repay such assistance, and for other
			 purposes.
	
		1.Use of certain disaster appropriations for repayment of certain disaster assistance provided by the
 Small Business AdministrationSection 7(f) of the Small Business Act (15 U.S.C. 636(f)) is amended— (1)in the heading, by striking 7(b) and inserting certain; and
 (2)by adding at the end the following new paragraph:  (2)Community development block grant disaster relief funds (A)Loans includedA covered entity affected by a major disaster declared by the President under section 401 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act that received a loan pursuant to subsection (b) or subsection (a)(31)(H) may receive covered CDBG–DR funds, which funds may be used to repay the principal and any interest accrued on the loan or the amount of other assistance received.
 (B)Use of other disaster assistanceAs determined by the Administrator, a covered entity that receives covered CDBG–DR funds on or after the date of the enactment of this paragraph may use such covered CDBG–DR funds to repay the principal and any interest accrued on a loan or the amount of other assistance received under subsection (b).
 (C)DefinitionsIn this paragraph: (i)Covered CDBG–DR fundsThe term covered CDBG–DR funds means amounts made available for grants made under title I of the Housing and Community Development Act of 1974 under an appropriations bill enacted with respect to a major disaster declared by the President under section 401 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act for a particular fiscal year.
 (ii)Covered entityThe term covered entity means— (I)with respect to a loan made under subsection (a)(31)(H), a small business concern;
 (II)with respect to a loan made under subsection (b)(1), a person; (III)with respect to a loan made under subsection (b)(2), a small business concern, private nonprofit organization, or small agricultural cooperative; and
 (IV)with respect to a loan made under subsection (b)(9), an eligible small business concern.. 